PER C UR.

The precedents cited and the arguments urged by the appellant’s counsel are decisive. They prove, that the person entitled to the estate is entitled to the administration also ; and consequently that the appellee has no title. The only question which could have arisen, would have been between Cutehin and the executors of the widow; but as the executors do not appear to have, made any opposition, and as the appellee had no right, the District Court certainly erred in reversing the judgment of the County Court. Therefore, the judgment of the District Court must be reversed, and that of 'the County Court affirmed.